COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Armando Bardales-Amaya v. The State of Texas

Appellate case number:     01-18-00200-CR

Trial court case number: 1468555

Trial court:               263rd District Court of Harris County

        On June 13, 2018, the Clerk of this Court notified appellant that a brief had not been timely
filed and that if this Court did not receive his brief or a motion for extension of time within ten
days of that notice, it would abate the appeal and direct the trial court to conduct a hearing in
accordance Texas Rule of Appellate Procedure 38.8(b)(2). To date, a brief has not been filed on
behalf of appellant.
        Although appellant was represented by appointed counsel in the trial court, the notice of
appeal was filed pro se, thereby suggesting that counsel does not intend to represent appellant on
appeal. Nevertheless, appointed counsel continues to represent appellant because counsel has not
been discharged by the trial court and the appeal has not been exhausted. See TEX. CODE CRIM.
PROC. art. 26.04(j)(2) (providing that appointed counsel shall “represent the defendant until
charges are dismissed, the defendant is acquitted, appeals are exhausted, or the attorney is
permitted or ordered by the court to withdraw as counsel for the defendant after a finding of good
cause is entered on the record”). Neither a motion to withdraw as counsel nor an order granting
such withdrawal appears in the record. Therefore, the record is unclear as to whom, if anyone,
represents appellant on appeal.
       Accordingly, we abate the appeal and remand the cause to the trial court to conduct a
hearing at which a representative of the Harris County District Attorney’s Office and appellant’s
appointed trial counsel, Robert R. Scott, shall be present. At the trial court’s discretion, appellant
may be present for the hearing in person or by closed-circuit video teleconferencing.

       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant’s appointed trial counsel, Robert R. Scott, intends to
              represent appellant on appeal; and, if not, whether to allow counsel to withdraw;
           3) Determine whether appellant is now indigent, and
                   a. if appellant is indigent, appoint substitute appellate counsel at no cost to
                      appellant if appellant’s appointed trial counsel is allowed to withdraw;
                   b. if appellant is not indigent, admonish appellant regarding the dangers and
                      disadvantages of self-representation, and determine whether appellant is
                      knowingly and intelligently waiving his right to counsel and (A) if so, obtain
                      a written waiver of the right to counsel, or (B) if appellant does not wish to
                      proceed pro se, provide a deadline of no more than 30 days from the date
                      of the hearing by which appellant must hire substitute counsel;
           4) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           5) Make any other findings and recommendations the trial court deems appropriate.
See TEX. CRIM. PROC. art. 1.051(a), (c), (d)(1), (f), 26.04, TEX. R. APP. P. 38.8(b).
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of the hearing. The court reporter is
directed to file the reporter’s record of the hearing within 30 days of the date of the hearing.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the supplemental reporter’s record of the hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually

Date: August 23, 2018